Territory of Michigan Supreme Court
The United States of America
To the Sheriff of the County of Wayne Greeting
[SEAL]
We Command you that you summon Liddey Pratt to appear before the Judges of our Supreme Court at the Council House in the City of Detroit on Monday the nineteenth Instant to answer a bill of Complaint and Petition exhibited against her by Asa Pratt and this she shall in no wise Omit under the penalty of one thousand dollars and have then there this writ Witness the Honorable James Withirell presiding Judge of our Said Court at the City of Detroit this third of September in the year of our Lord One thousand Eight hundred and twenty five
John McPherson Jr
Depty Clerk—
O Keeffe 1
Solicitor for Plffj
Personly Served this 13th Sept 1825 by Reading Servis $1.00 Traveling fees 67 */¡ [total] $1.67*4 Jedh Hunt Dep* Shff Returned & filed in Clerks office Sept. 19th 1825 Jn° McPherson Jr dpy Clerk